Citation Nr: 1427464	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 through December 1969.  This period of active duty included service in Vietnam, where he engaged the enemy in combat, and was decorated with the Distinguished Flying Cross for distinction as an aerial gunner.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claim for service connection for bilateral hearing loss and denied service connection for tinnitus.  A timely Notice of Disagreement was received from the Veteran in October 2010.  After a Statement of the Case was issued in June 2011, the Veteran perfected his appeal later that month, via VA Form 9 substantive appeal.

In August 2013, the Board determined that new and material evidence was received to reopen the Veteran's claim for service connection for bilateral hearing loss; however remanded the issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus for further claims development, to include:  obtaining the records for any additional VA and private treatment identified by the Veteran; arranging the Veteran to undergo a new VA audiological examination; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The Board is satisfied that the above development action has been performed, and is prepared to proceed with its de novo consideration of the matters on appeal.

As a final preliminary matter, the Board notes that the record on appeal is maintained electronically on VA's VBMS system.  These electronically stored records have been reviewed and considered as the evidentiary record.





FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma from combat-related noise exposure during service.

2.  The Veteran has a current bilateral hearing loss disability; however, the evidence shows that neither the Veteran's hearing loss disability was sustained during service or resulted from an injury or illness sustained by the Veteran during service, to include his in-service acoustic trauma.

3. The Veteran credibly reports a history of tinnitus dating to his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating May 2010 letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's September 2010 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service personnel records, service treatment records, VA treatment records, and expressed arguments in his claims submissions and by his representative have been associated with the claims file.  During the course of this appeal, the Veteran was afforded VA audiological examinations of his hearing loss and tinnitus in September 2010 and October 2013.  These examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).



Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Bilateral Hearing Loss

In statements provided in May 2010, the Veteran alleges that he has sustained bilateral hearing loss as a result of combat-related acoustic trauma sustained during service.  In describing the extent of his hearing loss, he stated that he is able to understand a person's speech if he is looking directly at that person at close range; however is unable to understand speech if the speaker is behind him.  He also reported having difficulty communicating with people in different rooms from him and that he has difficulty pinpointing the location of the source of loud noises.

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence in this case shows that the Veteran does have a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  In that regard, audiometric testing performed during the Veteran's October 2013 VA examination revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
70
70
LEFT
30
45
60
75
75

Speech discrimination testing performed via the Maryland CNC word list revealed speech recognition abilities of 94 percent in the right ear and 88 percent in the left ear.  Based upon these audiological findings, the examiner diagnosed bilateral sensorineural hearing loss.

Having determined that the Veteran has a current bilateral hearing loss disability, the outcome of the Veteran's claim for service connection for bilateral hearing loss depends upon an evidentiary showing that such hearing loss was either sustained during service or resulted from an injury or illness sustained during service.  In that regard, the Board concludes that the evidence does not show the existence of such an etiological relationship.

Given the Veteran's documented combat service in Vietnam, the nature and character of the Veteran's active duty service is entirely consistent with the Veteran's reported acoustic trauma.  As such, it is undisputed that the Veteran did sustain acoustic trauma during service.  Nonetheless, the evidence does not show that the Veteran's bilateral hearing loss was sustained during service or as a result of the in-serviced acoustic trauma.

A review of the service treatment records shows that the Veteran did not have any hearing loss during his active duty service.  In that regard, audiometric tests performed during the Veteran's January 1966 enlistment examination showed pure tones that were essentially within normal limits (NOTE: prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the older ASA standards (which are expressed outside parentheses on the left) have been converted to ISO-ANSI standards (which are expressed by the figures in parentheses on the right)):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
15 (25)
15 (25)
X
25 (30)
LEFT
25 (40)
10 (20)
5 (15)
X
20 (25)

A Report of Medical History completed by the Veteran in June 1968, as part of his initial flight medical examination, the Veteran expressly denied having any prior or current history of ear, nose, or throat trouble, or hearing loss.  Indeed, a medical examination of the ears was normal.  Audiometric tests performed at that time revealed again that the Veteran's hearing was within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
15
15
20
20
25

Notably, service treatment records dated September 1969 show that the Veteran was treated for right ear symptoms and redness.  Following an examination, he was diagnosed with external otitis; however, there is no indication in those records that hearing loss was diagnosed, nor does the record mention any complaints of hearing loss.

Post-service treatment records do not reflect any subjective complaints, objective findings, or diagnoses of hearing loss.  Indeed, the Veteran indicates in his claims submissions and in letters to VA that he has not received any active treatment for his hearing loss.

In September 2010, the Veteran was afforded a VA examination to explore the nature and origin of his hearing loss.  Audiometric testing performed at that time was deemed by the examiner as being invalid and unreliable.  Despite the absence of any reliable audiometric data, the examiner opined that it is not at least as likely as not that the Veteran's hearing loss or tinnitus is related to his active duty service, given the absence of any hearing loss during the Veteran's active duty service.  The Board concluded in its prior August 2013 remand, however, that this opinion was inadequate. 

Pursuant to the Board's August 2013 remand, the Veteran was afforded a new VA examination of his hearing loss in October 2013.  During the examination, the Veteran reported that he began noticing his hearing loss during his deployment in Vietnam.  He described that his current hearing loss impacted his ability to understand people during conversation and impaired his ability to pinpoint the source of loud noises.  Notably, the Veteran reported that his post-service occupation included working as an electrician for McDonnell Douglas for 25 years and admitted that he was not given hearing protection during such employment.  The Veteran also reported a history of recreational noise exposure from target shooting while wearing hearing protection.

As noted above, audiometric testing and speech discrimination tests revealed that the Veteran has a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  The examiner opined, however, that it is less likely as not that the Veteran's hearing loss was caused by or a result of his active duty service.  As rationale, the examiner observed that the Veteran's demonstrated hearing was within normal limits bilaterally during service; hence the examiner observed that his current hearing loss would be of delayed onset in relation to his service.  Citing a scientific study performed by the Institute of Medicine, the examiner noted that, where demonstrated hearing is normal immediately after noise exposure, there is no current scientific basis on which to conclude that hearing loss that appears many years after the noise exposure could be causally related to that noise exposure.  Quoting the study, the examiner noted, "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  According to the examiner, the conclusions from this study remain the current and definitive consensus view of the medical community.

As noted above, audiometric testing performed during the Veteran's active duty service show that the Veteran did not have a hearing loss disability during service.  Still, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Mindful of the foregoing law, the Board notes nonetheless that the demonstrated pure tones during service do not indicate any audiometric shifting that would be consistent with even a small degree of hearing loss.  Indeed, a comparison of the pure tones shown during the Veteran's enlistment examination in January 1966 and pre-flight examination in June 1968 actually indicate improved pure tones were shown during the 1968 examination.

The VA examiner's negative October 2013 etiology opinion is supported by rationale that is based upon the examiner's review of the claims file, interview of the Veteran, and the objective findings from the examination.  In that regard, the examiner's understanding of the Veteran's history is consistent with the information and evidence documented in the record, to include the Veteran's longstanding employment as an electrician for McDonnell Douglas which itself likely entailed exposure to loud noises.  Moreover, there is no indication in the record that the objective findings noted by the examiner are unreliable.  Also, the examiner's opinion is supported by citation to scientific study which reflects the consensus view held by the medical community and is contradicted in the record only by the Veteran's lay assertions that he has experienced chronic hearing loss which dates back to his service in Vietnam.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, consideration must be given to elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran is competent to provide probative statements as to the onset and duration of his hearing loss.  While he is competent to report difficulty hearing,  his assertions that he has experienced hearing loss dating back to his service in Vietnam would simply not be credible in view of the other evidence in the record.  As already discussed, the Veteran expressly denied having hearing problems during his 1968 flight examination, and moreover, the subsequent service treatment records do not reflect any subjective complaints or objective findings of hearing loss.  Further, the Veteran's assertions of chronic hearing loss since service are rebutted by the VA examiner's October 2013 opinion and scientific research which reflects that there is no scientific evidence that hearing loss first manifested many years after remote acoustic trauma may be related to that remote acoustic trauma.  

In view of the same, the Board is not inclined to assign any probative weight to any implied or express assertions by the Veteran that he has had continuous hearing loss since service.  Moreover, to the extent that the Veteran is attempting to provide an opinion linking his current hearing loss disability to his time during service or his in-service noise exposure, the Veteran is not competent to render a etiologically opinions.  By contrast, the Board assigns greatest probative weight to the VA examiner's October 2013 opinion, which is supported by well-reasoned rationale and rendered by a licensed audiologist who has the necessary training and qualifications to render etiological opinions.  

In view of the foregoing, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As such, this claim is denied.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



	B.  Tinnitus

Concerning tinnitus, the Veteran reported that he was experiencing intermittent bilateral tinnitus which occurred daily.  He reported that he first noticed the onset of tinnitus halfway through his Vietnam deployment.  In particular, he recalled a specific instance in which a gun went off beside his left ear and that he noticed tinnitus thereafter.

The service treatment records do not reflect any complaints of tinnitus.  As discussed above, the Veteran denied having any problems with his ears during his January 1966 enlistment examination and June 1968 flight examination.  Subsequent service treatment records do not note any reported symptoms of tinnitus.

Once again, the post-service treatment records do not indicate any treatment for any ear-related conditions, including tinnitus.  During the October 2013 VA examination, the Veteran reported that he first noticed the onset of tinnitus halfway through his Vietnam deployment.  In particular, he recalled a specific instance in which a gun discharged beside his left ear and that he noticed tinnitus thereafter.  He reported that currently, he was experiencing intermittent bilateral tinnitus which occurred daily.

Upon review of the claims file, the examiner opined that it is less likely than not that the Veteran's tinnitus was associated specifically with the Veteran's non-service-related hearing loss.  Nonetheless, the examiner also concluded that it is less likely as not that the Veteran's tinnitus was caused by or a result of his in-service acoustic trauma.  As rationale, the examiner noted that the service treatment records do not note any reported tinnitus; hence, the medical history documented in the service treatment records did not support the Veteran's assertions that he first noticed tinnitus during service.

However, unlike establishing the presence of a hearing loss disability during service which requires hearing acuity to meet a specified regulatory criteria, the Veteran is competent to provide probative statements as to onset and continuity of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (discussing tinnitus as a symptom of Meniere's disease).  As discussed, a full analysis of the probative value to be assigned to the Veteran's assertions concerning the onset and continuity of his tinnitus entails consideration of both competency and credibility.  Layno, 6 Vet. App. 465, 469 (1994).  Although the Veteran expressly denied having ear problems during service, there is no indication that the Veteran was asked specifically about tinnitus at the time during service.  

The Veteran's contentions of chronic tinnitus since service is contradicted by the October 2013 VA examiner's negative opinion, which is itself based upon her own review of the Veteran's medical history and rationale which is consistent with the facts and history shown in the record.  

In light of the conflicting evidence for and the evidence against a finding of tinnitus since service, the Board concludes that the evidence is relative equipoise.  Thus, affording the Veteran the benefit of the doubt, the Board concludes that service connection for tinnitus is warranted.   See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.
 
Service connection for tinnitus is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


